Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	Claims 1-20 are presenting for examination.

35 USC 103 Rejection

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 & 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang [US Pat. No. 10,984,607] in view of Kratz [US Pat. No. 11,084,583].

4.	As to claim 1, Wang shows in Figs 1 & 4-5, a system configured for facilitating shared extended reality (XR) experiences, the system comprising: one or more processors; and one or more hardware storage devices that store instructions that are executable by the one or more processors to configure the system to: 
identify one or more first physical aspects [represented by tables 120a & 120b & poster 125 of the first physical environment 115, see col 6, lines 10-12, lines 14-16; 
identify one or more second physical aspects [represented by couch 145] of the second physical environment 140, see col 6, lines 12-14, and 
define a first XR experience region [400, see Fig 4] for the first physical environment 115 based on the one or more second physical aspects [represented by the couch 145] of the second physical environment 140, see col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.
Wang doesn’t teach the use of spatial maps to identify the physical aspects for both the first and the second physical environments.
Kratz teaches the use of spatial maps to identify physical aspects for a physical environment, see Fig 10, col 2, lines 14-17, col 4, lines 53-57, lines 64-67, col 5, lines 1-22, col 13, lines 10-12, col 15, lines 48-50, col 16, lines 30-32.
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teaching of Kratz with the system of Wang in order to enable the users to interact and have control over with the maps [the users would add or delete digital contents of the maps]. 

5.	As to claim 2, the combination of Wang and Kratz identifying the one or more first physical aspects of the first physical environment comprises 
identifying the one or more first physical aspects of the first physical environment comprises identifying one or more first representations of first physical objects within the first physical environment 115, see Wang col 6, lines 10-12, lines 14-16;
identifying the one or more second physical aspects of the second physical environment comprises identifying one or more second representations of second physical objects within the second physical environment 140, see Wang col 6, lines 12-14;
defining the first XR experience region comprises applying one or more first constraints based on the one or more second representations of the second physical objects within the second physical environment, see col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65; and
defining the second XR experience region comprises applying one or more second constraints based on the one or more first representations of the first physical objects within the first physical environment, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.
.
6.	As to claim 3, the combination of Wang and Kratz teaches the first XR experience region and the second XR experience region each comprise a substantially identical volume or area, the substantially identical volume or area being defined by boundaries shaped based on at least some of the first physical objects within the first physical environment and based on at least some of the second physical objects within the second physical environment.
identifying the one or more second physical aspects of the second physical environment comprises identifying one or more second representations of second physical objects within the second physical environment, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.

7.	 As to claim 4, the combination of Wang and Kratz  display a representation of the first XR experience region on a first user display associated with the first user, or display a representation of the second XR experience region on a second user display associated with the second user, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.

8.	As to claim 5, the combination of Wang and Kratz teach 
the representation of the first XR experience region includes one or more first virtual objects that corresponds to the one or more second representations of the second physical objects within the second physical environment, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65; and
the representation of the second XR experience region includes one or more second virtual objects that correspond to the one or more first representations of the first physical objects within the first physical environment, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.

9.	As to claim 8, Kratz teaches the first spatial map is obtained by a first user device associated with the first user, and wherein the second spatial map is obtained by a second user device associated with the second user, see col 2, lines 14-17, col 4, lines 53-57, lines 64-67, col 5, lines 1-22, col 13, lines 10-12, col 15, lines 48-50, col 16, lines 30-32.

10.	As to claim 9, the combination of Wang and Katz trigger initialization of a shared XR experience on the first user device using the first XR experience region and on the second user device using the second XR experience region, see Wang, see col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.

11.	As to claim 10, the combination of Wang and Kratz teach
 	obtain a shared XR experience region condition; 
determine whether the first XR experience region or the second XR experience region satisfy the shared XR experience region condition; and 
in response to determining that the first XR experience region or the second XR experience region fail to satisfy the shared XR experience region condition, refrain from triggering initialization of a shared XR experience on the first user device and the second user device, see Wang col 6, lines 26-34, lines 38-49, lines 54-62, col 7, lines 37-41, lines 56-63, col 8, lines 4-6, lines 37-44, lines 62-65.
12.	As to claims 11-20, the claims are similar in scope, and they are rejected under the same rationale.
Therefore, it can be seen from paragraphs 4-12 that the combination of Wang and Katz teaches the limitations of claims 1-5, and 8-20.

13.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.1.	The prior art of record doesn’t teach determining whether the first interactable region or the second interactable region is a limiting interactable region by comparing the first interactable region with the second interactable region, wherein:
when the limiting interactable region is the first interactable region, the one or more second constraints comprise the first interactable region, and 
when the limiting interactable region is the second interactable region, the one or more first constraints comprise the second interactable region.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
12/16/2022